DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed January 19, 2022.  In the applicant’s reply; claims 1, 7 and 14 were amended, claims 2, 12 and 15 were cancelled, and claims 21-22 were newly added.  Claims 1, 3-11, 13-14, and 16-22 are pending in this application.

Response to Arguments
Applicants' amendments filed on January 19, 2022 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on OA_DATE.
Applicant’s amendments overcome the objections to claim 7 for a circular dependency, and the objection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 1-20 under 35 U.S.C. § 103 as being unpatentable over Ferrari et al. (US PGPub US 2020/0005474 A1, first filed on June 27, 2018) in view of Barrick et al. (US PGPub US 2021/0056721 Al), hereby referred to as “Barrick”, and the rejection is hereby withdrawn. 

REASONS FOR ALLOWANCE
Claim 2, 12 and 15 are canceled by the applicants. 
Claims 1, 3-11, 13-14, and 16-22 (now renumbered as 1, 2-10, 11-12, and 13-19, respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art fails to teach the method of Claim 1, which specifically comprises the following features in combination with other recited limitations:
A system for determining soil clod size as an implement is being towed across a field by a work vehicle, the system comprising: 
an imaging device provided in operative association with one of the work vehicle or the implement such that the imaging device is configured to capture images of the field; 
and a controller communicatively coupled to the imaging device, the controller including a processor and associated memory, the memory storing instructions that, when implemented by the processor, configure the controller to: 
receive, from the imaging device, image data associated with an imaged portion of the field; 
filter out residue depicted within the received image data; 
after filtering out the residue, identify at least one edge of a soil clod within the imaged portion of the field based on the received image data; 
after identifying the at least one edge, identify, using a boundary-tracing technique, a perimeter of the soil clod based on the identified at least one edge; 
and determine a size of the soil clod based on the identified perimeter of the soil clod.
These limitations and their equivalents are recited in independent claims 1 and 14, making these claims allowable subject matter. Likewise claims 3-11, 13, and 21-22 are dependent upon claim 1, claims 15-20 are dependent upon claim 14. The dependent claims encompass the limitations specified in the independent claims, and further amendments to those limitations render them as allowable subject matter as well. 
method recited in claim 14, or the system recited in claim 1.  Especially, Ferrari is the most relevant reference, as it is also directed towards the use of image analysis to detect soil features such as soil clods. Barrick was used in combination as it was also directed towards a sensor assembly for monitoring field surface conditions and uses image analysis to identify perimeters and boundaries of regions of interest. However, applicant’s amendments directed towards filtering out residue in the image data, presents additional features that are not obviated by the prior art of record. As the overall terms “filter out residue” have a specific meaning in the field of endeavor for agricultural field image analysis, standard operations of noise filtering do not apply and would not lend themselves for combination. Examiner relied on applicant’s disclosure in paragraph [0054] which describes the manner for filtering out residue and the overall algorithm applied, when searching the prior art. An updated search was performed, but did not result in the determination of any new prior art that would lend itself for combination for the updated features in the manner described and amended into the claimed limitations. As a result, the claimed language which is highly dependent upon the amended limitations is not taught by the prior art references, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

January 29, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662